                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO
    JORGE FELICIANO-MONROIG, et al.,

      Plaintiffs,

                    v.                                    CIVIL NO. 16-2810 (JAG)

    AT&T MOBILITY PUERTO RICO, INC., et al.,

      Defendants.


                                      OPINION AND ORDER

GARCIA GREGORY, D.J.

        Plaintiffs Jorge O. Feliciano-Monroig (“Mr. Feliciano”), Madeline Salva Malaret, and

Minor G.F.S. (collectively, “Plaintiffs”) brought this action against AT&T Mobility Puerto Rico,

Inc. (“AT&T”) and Angel Rijos-Ortiz (“Mr. Rijos”) (collectively, “Defendants”)1 alleging age

discrimination and retaliation in violation of the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. §§ 621 et seq.; Puerto Rico Law No. 100 of June 30, 1959, P.R. Laws Ann. tit.

29, § 146 (“Law No. 100”); and Puerto Rico Law No. 115 of December 20, 1991, P.R. Laws Ann. tit.

29, § 194a (“Law No. 115”). Docket No. 34. Plaintiffs also brought claims under the Second

Amendment to the U.S. Constitution and the right to privacy under the Constitution of Puerto

Rico. Id. Finally, Plaintiffs assert claims for intentional infliction of emotional distress, defamation,

and malicious prosecution under Articles 1802 and 1803 of the Puerto Rico Civil Code, P.R. Laws

Ann. tit. 31, §§ 5141-42. Id. Pending before the Court is Defendants’ Motion for Summary Judgment




1
 Plaintiffs originally included AT&T of Puerto Rico Inc. as a defendant in this case. Docket Nos. 1; 4.
Pursuant to Plaintiffs’ Motion for Voluntary Dismissal, Docket No. 16, Partial Judgment was entered on
June 27, 2017 dismissing without prejudice Plaintiffs’ claims against AT&T of Puerto Rico Inc., Docket No.
20.
Civil No. 16-2810 (JAG)                                                                                    2

seeking dismissal of all claims. Docket No. 85. For the reasons stated below, Defendants’ Motion

for Summary Judgment is hereby GRANTED, and Plaintiffs’ case is hereby DISMISSED WITH

PREJUDICE.


                                      STANDARD OF REVIEW

        A motion for summary judgment will be granted if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits if any, show that there is no

genuine issue of material fact and that the moving party is entitled to judgment as a matter of law.

See Fed. R. Civ. P. 56(a). A fact is in genuine dispute if it could be resolved in favor of either party,

and it is material if it potentially affects the outcome of the case. Calero-Cerezo v. U.S. Dep’t of Justice,

355 F.3d 6, 19 (1st Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986)).

        The party moving for summary judgment bears the burden of showing the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Once the moving

party has properly supported [its] motion for summary judgment, the burden shifts to the

nonmoving party . . . .” Santiago-Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir. 2000)

(quoting DeNovellis v. Shalala, 124 F.3d 298, 306 (1st Cir. 1997)). The non-movant must demonstrate

“through submissions of evidentiary quality [] that a trial worthy issue persists.” Iverson v. City of

Bos., 452 F.3d 94, 98 (1st Cir. 2006) (internal citations omitted).

        In evaluating a motion for summary judgment, the Court must view the entire record “in

the light most hospitable to the party opposing summary judgment, indulging in all reasonable

inferences in that party’s favor.” Winslow v. Aroostook Cty., 736 F.3d 23, 29 (1st Cir. 2013) (quoting

Suarez v. Pueblo Int’l, Inc., 229 F.3d 49, 53 (1st Cir. 2000)). The court may safely ignore “conclusory

allegations, improbable inferences, and unsupported speculation.” Medina-Rivera v. MVM, Inc., 713
Civil No. 16-2810 (JAG)                                                                                   3

F.3d 132, 134 (1st Cir. 2013) (quoting Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir.

1990)). Throughout this process, courts cannot make credibility determinations or weigh the

evidence, as these are jury functions and not those of a judge. See Anderson, 477 U.S. at 255; Garcia-

Gonzalez v. Puig-Morales, 761 F.3d 81, 99 (1st Cir. 2014) (internal citations omitted).


                                                ANALYSIS2

     I.    Individual Liability Claims

          Defendants argue, and the Court agrees, that Plaintiffs lack actionable claims against Mr.

Rijos under the ADEA and Law 115 because there is no individual employee liability under these

statutes. Docket No. 85 at 6-7; see Otero-Merced v. Preferred Health Inc., 680 F. Supp. 2d 388, 390-91

(D.P.R. 2010). Plaintiffs concede this argument. Docket No. 95-2 at 13. Accordingly, the Court

DISMISSES WITH PREJUDICE Plaintiffs’ ADEA and Law 115 claims against Mr. Rijos.


    II.   Time-Barred Claims

          Defendants contend that any discrete employment action taken against Mr. Feliciano

before February 13, 2015 is not actionable pursuant to 29 U.S.C. § 626(d)(1)(B). Docket No. 85 at

7-10. Plaintiffs seem to concede this point. Docket No. 95-2 at 13 (“Plaintiff Feliciano-Monroig

filed a discrimination charge with EEOC December 9, 2015, [sic] all disciplinary actions taken

against Feliciano after February 13, 2015, took place within 300 days of the Charge filing date.”);




2
    The Court includes its Findings of Fact as an attachment to this Opinion and Order. See Attachment # 1.
Civil No. 16-2810 (JAG)                                                                               4

id. at 14 (“Plaintiffs allegations regarding any events before February 13, 2015, are not time-barred

under Art. 1802/1803.”).3 The Court agrees.

           The ADEA provides, in relevant part, that claimants seeking relief under the statute must

file an EEOC charge alleging age discrimination “within 300 days after the alleged unlawful

practice occurred.” 29 U.S.C. § 626(d)(1)(B). Discrete acts of discriminatory conduct occurring

more than 300 days before the filling of an EEOC charge are time-barred. Fontanez-Nunez v. Janssen

Ortho LLC, 447 F.3d 50, 55 (1st Cir. 2006); see Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113

(2002) (“[D]iscrete discriminatory acts are not actionable if time barred, even when they are

related to acts alleged in timely filed charges. Each discrete discriminatory act starts a new clock

for filing charges alleging that act.”). In this Circuit, the following constitute discrete acts:

termination, failure to promote, failure to assign work, negative performance evaluations, and

letters of warning, among others. Ayala v. Shinseki, 780 F.3d 52, 57 (1st Cir. 2015).

           Here, Mr. Feliciano first filed an EEOC charge on December 9, 2015. Any discrete act

occurring 300 days before that filing, i.e. before February 13, 2015, must be dismissed as time-

barred. This means that all counseling notices, written warnings, final written warnings, negative

performance evaluations, and failure to assign work that occurred before that date are time-barred

and, thus, not actionable.4 As such, Plaintiffs’ only actionable disciplinary action is the February

2, 2016 Final Written Warning issued by Store Manager Miranda.5



3Instead, Plaintiffs contend that events that occurred outside the 300-day window may be actionable as a
hostile work environment claim pursuant to the continuing violation doctrine. Id. at 17. The Court shall
address Plaintiffs’ hostile work environment claim below.
4   See Findings of Fact ¶¶ 31-45, 77, 107-08.
5Moreover, to the extent that the events surrounding Mr. Feliciano’s November 3, 2014 call to AT&T’s
Ethics Hotline constitute a discrete discriminatory act, this claim also appears to be time-barred. Mr.
Feliciano filed a complaint against Defendants in state court on November 2015, Civil No. D DP2015-0821,
Civil No. 16-2810 (JAG)                                                                                   5

        Plaintiffs also allege the following discrete discriminatory acts: (i) that younger employees

were promoted to management, while Mr. Feliciano was denied such promotions due to the

disciplinary memoranda in his personnel file (failure to promote); and (ii) that, on at least one

instance, the Store Manager gave corporate accounts to other Retail Sales Consultants, but not to

Mr. Feliciano (failure to assign work). See Findings of Fact ¶ 118. Plaintiffs fail to provide any

indication as to when these claims occurred, thereby preventing the Court from assessing whether

these claims are also time-barred. Because the Court must view the record in the light most

favorable to Plaintiffs, the Court shall assume without deciding that these claims occurred after

February 13, 2015.


III.    ADEA Claims

        The Court now turns to the crux of Plaintiffs’ Second Amended Complaint: unlawful age

discrimination and retaliation.

        Pursuant to the ADEA, it is “unlawful for an employer to fail or refuse to hire . . . or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1).

Under this statute, an employer may take an adverse action against an employee for any reason,

fair or unfair, so long as the action is not motivated by an age-based discriminatory animus. Hidalgo

v. Overseas Condado Ins. Agencies, Inc., 120 F.3d 328, 337 (1st Cir. 1997). Therefore, an employee has the

burden of showing, by a preponderance of the evidence, “that age was the ‘but-for’ cause of the




seeking damages for Mr. Rijos’s report to the Puerto Rico Police Department and the investigation that
ensued. By November 2015, Mr. Feliciano was thus aware of Mr. Rijos’s involvement in that police
investigation, yet the first EEOC charge mentioning this event was filed on June 20, 2016. Plaintiffs do not
provide an adequate excuse for this delay.
Civil No. 16-2810 (JAG)                                                                                            6

employer’s adverse action.” Acevedo-Parrilla v. Novartis Ex-Lax, Inc., 696 F.3d 128, 138 (1st Cir. 2012)

(quoting Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009)).6

        The framework for proving intentional age discrimination varies depending on the

availability of direct evidence. See id. “Direct evidence normally contemplates only those

statements by a decisionmaker that directly reflect the alleged animus and bear squarely on the

contested employment decision.” Vesprini v. Shaw Contract Flooring Servs., Inc., 315 F.3d 37, 41 (1st Cir. 2002)

(quotation marks and citations omitted). It “does not include stray remarks in the workplace,

particularly those made by nondecision-makers or statements made by decisionmakers unrelated

to the decisional process itself.” Ayala-Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 96 (1st Cir. 1996)

(citations omitted).

        Here, the record contains no evidence of discriminatory statements made by a

decisionmaker directly related to the adverse actions alleged by Plaintiffs.7 Therefore, absent

direct evidence of intentional discrimination, Plaintiffs must meet the burden-shifting framework

articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which requires that




6
 Because the ADEA only protects “individuals who are at least 40 years of age,” 29 U.S.C. § 631(a), any
action that took place prior to Mr. Feliciano’s 40th birthday on November 3, 2009 is not actionable under
the statute. See Findings of Fact ¶¶ 31-32, 106-07.
7
  The only instance that could potentially be construed as a discriminatory statement by a decisionmaker
occurred in 2014, when the Area Sales Manager stated in a staff meeting that Mr. Feliciano was a “necessary
affliction” allegedly after Mr. Feliciano had stated his age and years of service at AT&T. See Findings of
Fact ¶ 109. However, that statement does not reference Mr. Feliciano’s age, and Plaintiffs have failed to tie
it to a specific adverse employment action. See McMillan v. Mass. Soc. for Prevention of Cruelty to Animals, 140 F.3d
288, 301 (1st Cir. 1998) (noting that the “probativeness [of stray remarks] is circumscribed if they were
made in a situation temporally remote from the date of the employment decision, or if they were not related
to the employment decision in question.”) (citations omitted); see also Straughn v. Delta Air Lines, Inc., 250 F.3d
23, 36 (1st Cir. 2001) (“[M]ere generalized ‘stray remarks,’ arguably probative of bias against a protected
class, normally are not probative of pretext absent some discernible evidentiary basis for assessing their
temporal and contextual relevance.”) (citations omitted).
Civil No. 16-2810 (JAG)                                                                                     7

                the plaintiff must first make out a prima facie case for age
                discrimination by showing that (i) [he] was at least 40; (ii) [his]
                work was sufficient to meet the employer’s legitimate expectations;
                (iii) [his] employer took adverse action against [him]; and (iv)
                either younger persons were retained in the same position upon
                [his] termination or the employer did not treat age neutrally in
                taking the adverse action.

Del Valle-Santana v. Servicios Legales de P.R., Inc., 804 F.3d 127, 129-30 (1st Cir. 2015) (citation omitted).

Establishing a prima facie case creates a rebuttable presumption of discrimination and shifts the

burden to the employer to articulate a legitimate and nondiscriminatory reason for the adverse

employment action. Id. If the employer meets this burden of production, the presumption vanishes

and the plaintiff “must elucidate specific facts which would enable a jury to find that the reason

given is not only a sham, but a sham intended to cover up the employer’s real motive: age

discrimination.” Mesnick v. Gen. Elec. Co., 950 F.2d 816, 824 (1st Cir. 1991) (citations omitted); see St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (finding that claimant must prove “both that the

reason was false, and that discrimination was the real reason.”).

        A claimant can establish pretext in a number of ways, such as by showing (1) that he was

treated differently than other similarly situated employees, see Kosereis v. Rhode Island, 331 F.3d 207,

213 (1st Cir. 2003); “that discriminatory comments were made by the key decisionmaker or those

in a position to influence the decision maker,” Santiago-Ramos, 217 F.3d at 55 (citation omitted); or

that there are “weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the employer’s proffered legitimate reasons,” id. at 56 (citation omitted). However, “[i]n assessing

pretext, a court’s focus must be on the perception of the decisionmaker, that is, whether the

employer believed its stated reason to be credible.” Azimi v. Jordan’s Meats, Inc., 456 F.3d 228, 246

(1st Cir. 2006) (quotation marks and citations omitted).
Civil No. 16-2810 (JAG)                                                                                      8

        The burden of persuasion to show intentional age discrimination remains with the

plaintiff at all times. Gross, 557 U.S. at 177. In evaluating a motion for summary judgment, “the

critical question is whether or not the plaintiff has adduced minimally sufficient evidence to

permit a reasonable factfinder to conclude that he [experienced an adverse employment action]

because of his age.” Soto-Feliciano v. Villa Cofresi Hotels, Inc., 779 F.3d 19, 25 (1st Cir. 2015) (quotation

marks and citation omitted).

        Plaintiffs allege both disparate treatment and hostile work environment. The Court will

address each in turn before turning to Plaintiffs’ retaliation claims.


    A. Disparate Treatment8

        Defendants argue that Plaintiffs’ disparate treatment claims should be dismissed because

Plaintiffs have failed to show that his age was the but-for cause of the employer’s adverse actions.

Docket No. 85 at 11-21. The Court agrees. Considering the record in the light most favorable to

Plaintiffs, the Court finds that they have failed to provide sufficient evidence to allow a reasonable

inference that age was the motivating factor for the contested employment actions.

        The only discrete adverse employment actions that the Court can surmise from Plaintiffs’

allegations are (i) Mr. Rijos’s decision to contact the Puerto Rico Police Department in response

to Mr. Feliciano’s November 3, 2014 call to AT&T’s Ethics Hotline; (ii) the February 2, 2016 Final




8
  The Court notes that Plaintiffs have listed a plethora of allegations as supporting both their disparate
treatment claims and their hostile work environment claim. However, disparate treatment claims should
be premised on discrete adverse actions, while a hostile work environment claim “must be based on one
unlawful employment practice of pervasive, insulting, discriminatory conduct that makes the plaintiff’s
day-to-day work environment severely abusive.” Moore v. Castro, 192 F. Supp. 3d 18, 46 (D.D.C. 2016); see
Nat’l R.R. Passenger Corp., 536 U.S. at 116, 118. The Court has parsed Plaintiffs’ arguments to determine which
actions should be analyzed under the disparate treatment claim and which should be analyzed as
supporting the hostile work environment claim.
Civil No. 16-2810 (JAG)                                                                                    9

Written Warning; (iii) the failure to promote Mr. Feliciano; and (iv) that, on at least one instance,

the Store Manager assigned corporate accounts to other Retail Sales Consultants, but not to Mr.

Feliciano. Plaintiffs have failed to put forth any evidence that could show that any of these actions

were motivated by Mr. Feliciano’s age or that Defendants’ proffered reason is pretextual.

           First, as to the events surrounding the November 3, 2014 call, assuming arguendo that this

constitutes an adverse employment action,9 the record shows that Mr. Rijos contacted the police

because he was concerned that Mr. Feliciano posed a threat to himself or others. This is

corroborated by the fact that a Retail Sales Consultant informed management that he was worried

about Mr. Feliciano’s emotional stability and the safety of the store’s employees in light of a

conversation he had with Mr. Feliciano and the fact that he had seen Mr. Feliciano bring a firearm

to the store in the past. See Findings of Fact ¶ 63. Mr. Rijos’s concerns are further corroborated by

an AT&T’s Ethics Hotline report and Richard Fernández’s statement, both of which state that,

during the call, Mr. Feliciano mentioned a female coworker committing suicide, that he was being

treated for depression, and that he was contemplating suicide. See Findings of Fact ¶¶ 48-62.

Considering that AT&T’s Ethics Hotline is operated by an independent third party, and that both

the hotline operator and Mr. Fernández are located outside Puerto Rico, the record contains no

evidence from which a reasonable jury could find that these individuals fabricated these

statements, much less that they lied to harass Mr. Feliciano. Indeed, there is no evidence that

either the hotline operator or Mr. Fernández ever met Mr. Feliciano. Thus, Defendants have




9
    Plaintiffs have pointed to no evidence showing that this action affected Mr. Feliciano’s employment.
Civil No. 16-2810 (JAG)                                                                                    10

established a nondiscriminatory reason for Mr. Rijos’s action and Plaintiffs have not shown this

reason was a pretext for discrimination.10

        Second, on February 2, 2016, the Store Manager issued a Final Written Warning to Mr.

Feliciano because he violated AT&T’s Code of Business Conduct (the “COBC”). Plaintiffs have

failed to provide any evidence, other than conclusory statements, linking this employment action

to Mr. Feliciano’s age. Defendants, on the other hand, have shown that this disciplinary action

was issued after an AT&T investigation revealed that Mr. Feliciano misused customer

information; and worked on a customer’s account without the account holder present, in violation

of AT&T’s COBC. Plaintiffs have not put forth any evidence that would cast doubt on Defendants’

basis for issuing the warning.11 Therefore, Plaintiffs have failed to show causation or pretext.

        Third, Plaintiffs also claim that younger employees were promoted to management, while

Mr. Feliciano was denied such promotions due to the disciplinary memoranda in his personnel

file. This argument is flawed in several respects. First, the only evidence supporting this argument

is Mr. Feliciano’s deposition testimony. Second, Plaintiffs have failed to put forth evidence

challenging the basis for these memoranda, except for their own conclusory allegations that they

were unfounded. Third, this failure to promote claim fails as a matter of law because Plaintiffs




10
  In an attempt to show pretext, Plaintiffs rely on deposition testimony from 2 Retail Sales Consultants
who stated that they never felt threatened by Mr. Feliciano and that the police were never called to their
workplace because of Mr. Feliciano. See Findings of Fact ¶¶ 70-71. Plaintiffs also argue that Mr. Feliciano
had not committed a crime and that there was no restraining order issued against him. Id. at ¶ 67. However,
this does not, without more, negate that Mr. Feliciano could have been emotionally unstable or expressed
suicidal ideations during the November 3, 2014 call.
11 It is worth noting that Mr. Feliciano filed a grievance with the CWA to challenge this disciplinary action,

but the CWA closed the grievance because Mr. Feliciano did not cooperate with the grievance process and
because the union found that, based on the available information, it would not prevail in challenging the
warning. See Findings of Fact ¶ 47.
Civil No. 16-2810 (JAG)                                                                               11

have not even alleged that Mr. Feliciano applied for an open management position. See Velez v.

Janssen Ortho, LLC, 467 F.3d 802, 807 (1st Cir. 2006) (noting that failure to promote claims require

evidence that the plaintiff applied for an open position). Finally, merely hiring a younger employee

does not equate to age discrimination. See Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 512 (4th Cir.

1994) (noting that replacing older employees with younger employees is not dispositive of age

discrimination); Turner v. N. Am. Rubber, Inc., 979 F.2d 55, 59 (5th Cir. 1992) (same); Chappell v. GTE

Prods. Corp., 803 F.2d 261, 267 (6th Cir. 1986) (same).

        Finally, Plaintiffs claim that, on at least one instance, the Store Manager gave corporate

accounts to other Retail Sales Consultants, but not to Mr. Feliciano. See Findings of Fact ¶ 118.

Once again, the only evidence supporting this claim is Mr. Feliciano’s deposition testimony. More

importantly, Plaintiffs have failed to articulate why they believe Mr. Feliciano’s age was the

motivating factor for this conduct.

        Plaintiffs have simply failed to show that any of these actions were motivated by age-based

discriminatory animus. Not only is the record devoid of any age-related comment by a

decisionmaker, but Plaintiffs have failed to provide sufficient evidence to create a genuine issue of

fact as to whether Mr. Feliciano was treated differently than similarly situated employees. The

only evidence supporting such a claim is (i) that 3 Assistant Store Managers are less than 40 years

old; (ii) that 4 Assistant Store Managers have less seniority than Retail Sales Consultant Ramos,

who is over 40 years old; (iii) that Ms. Ramos believes that her supervisors targeted her more often

than other employees; and (iv) that between 2012 and 2015, the positions of 2 employees, who

were older than 40 years old, were eliminated. See Findings of Fact ¶¶ 95, 101-102. This is

insufficient to show disparate treatment, especially considering the evidence presented by

Defendants. The record shows that, between April 2013 and December 2015, only 5 Retail Sales
Civil No. 16-2810 (JAG)                                                                                      12

Consultants from the Plaza Las Américas I store were terminated, and they were all under 40

years of age. Id. at 96. AT&T has not terminated any employee from that store since May 1, 2015.

Id. at 97. Additionally, during the relevant time period, the Store Managers that worked at the

Plaza Las Américas I store were older than 40 years of age. Id. at 98. In addition, 2 Assistant Store

Managers, 6 Retail Sales Consultants, and 3 Sales Support Representatives were older than 40

years of age. Id. All these employees continue working at AT&T, except for two who resigned. Id.

at 99. Finally, Mr. Feliciano remains an active employee at AT&T whose job duties, compensation,

commission structure, and benefits have remained unchanged. Id. at 6.

           Accordingly, making all reasonable inference in favor of Plaintiffs, the Court finds that

no reasonable jury could find, by a preponderance of the evidence, the Mr. Feliciano experienced

disparate treatment on the basis of age.12




12
  The Court also notes that Plaintiffs have actually put forth other motivations for the alleged harassment
experienced by Mr. Feliciano, including Mr. Feliciano’s medical conditions, seniority at AT&T, and his
reporting of an extramarital affair between 2 assistant managers. None of these reasons are related to Mr.
Feliciano’s age and, thus, further weaken Plaintiffs’ ADEA claims. See Hazen Paper Co. v. Biggins, 507 U.S. 604,
608-09 (1993) (“The Courts of Appeals repeatedly have faced the question whether an employer violates
the ADEA by acting on the basis of a factor, such as an employee’s pension status or seniority, that is
empirically correlated with age. We now clarify that there is no disparate treatment under the ADEA when
the factor motivating the employer is some feature other than the employee’s age.”) (citations omitted);
Williams v. Gen. Motors Corp., 656 F.2d 120, 131 (5th Cir. 1981) (“[S]eniority and age discrimination are
unrelated. The ADEA targets discrimination against employees who fall within a protected age category,
not employees who have attained a given seniority status. This is borne out, to be sure, by the simple
observation that a 35-year old employee might have more seniority than a 55-year old employee.”).
Civil No. 16-2810 (JAG)                                                                                  13

     B. Hostile Work Environment

        Defendants also argue that Plaintiffs’ hostile work environment claim fails because they

lack sufficient evidence to establish the required degree of severity or pervasiveness. Docket No.

85 at 21-29. The Court agrees.

        To succeed on a hostile work environment claim, Plaintiffs must

                must provide sufficient evidence from which a reasonable factfinder
                could determine that the workplace was permeated with
                discriminatory intimidation, ridicule, and insult that was
                sufficiently severe or pervasive to alter the conditions of . . . [his]
                employment and create an abusive working environment. The
                offensive conduct, in other words, must be [(1)] severe [or]
                pervasive enough to create an objectively hostile or abusive work
                environment and [(2)] subjectively perceived by the victim as
                abusive.

Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 91 (1st Cir. 2018) (quotation marks and citation

omitted). A court assessing whether a plaintiff has made such a showing “look[s] to all the

circumstances, including the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Nat’l R.R. Passenger Corp., 536 U.S. at 116

(quotation marks and citation omitted).

        Plaintiffs put forth a multitude of incidents to support their hostile work environment

claim. First, they allege that fellow Retail Sales Consultants would call Mr. Feliciano old, that his

birth certificate was “written in stone,” and that he should retire.13 Plaintiffs then fault




13
  Mr. Feliciano also claims that, on an unspecified date, his new truck was scratched “side-to-side” at the
Plaza Las Américas parking garage, but admits not knowing who was responsible for this, simply stating
that he assumes it was done by another AT&T employee because he or she wanted his work schedule. Not
only is this an entirely speculative claim, but a dispute over work schedules is not age-related.
Civil No. 16-2810 (JAG)                                                                                    14

management for failing to take corrective action, without even alleging that Mr. Feliciano

reported these issues to his supervisors. Plaintiffs also claim that management repeatedly issued

disciplinary observations and memoranda that were either frivolous—relying entirely on Mr.

Feliciano’s conclusory statements to support this point—or not intended for him. They further

argue that Mr. Feliciano’s supervisors refused to change damaged company equipment on at least

3 instances, changed his work schedule without notice, would not help him when he requested

assistance, met with Mr. Feliciano twice to discuss disciplinary actions without the presence of a

union representative, once summoned him to a meeting on his day off, would not fix his

attendance record but would do so for other employees, and once referred to him as a “necessary

affliction”14 after Mr. Feliciano stated his age and years of service at AT&T.

           These incidents are insufficient to establish a hostile work environment. First, none of

these events are threatening or objectively humiliating. Second, Plaintiffs have not put forth

sufficient factual allegations to show that this actions unreasonably interfered with Mr.

Feliciano’s work performance. Third, these allegations are not sufficiently severe, and the record

provides no insight as to the frequency of this conduct. See Rivera-Rivera, 898 F.3d at 93 (noting

that “being called ‘vieja’ or ‘worthless’ on discrete, isolated occasions might not rise to the level of

severity necessary to demonstrate an objectively hostile work environment” unless they are

sufficiently frequent and finding sufficient frequency where the plaintiff “produce[d] evidence

that she was taunted about her age nearly every single day for over two years.”). Fourth, Plaintiffs

have not explained why they believe management’s conduct was motivated by age-based




14
     Plaintiffs, however, admit that this supervisor was admonished for this comment at a later meeting.
Civil No. 16-2810 (JAG)                                                                                      15

discriminatory animus.15 See Rivera-Rivera, 898 F.3d at 92 (noting that the plaintiff must “tie her

mistreatment to her membership in a protected class.”).16 “[S]imple teasing, offhand comments,

and isolated incidents (unless extremely serious) will not amount to discriminatory changes in

the terms and conditions of employment to establish an objectively hostile or abusive work

environment.” Rivera-Rivera, 898 F.3d at 93 (quotation marks and citation omitted). Plaintiffs have

failed to put forth sufficient evidence to show anything more than teasing and isolated incidents.

For these reasons, Plaintiffs’ hostile work environment claim is hereby DISMISSED WITH

PREJUDICE.


     C. Retaliation

        Plaintiffs’ similarly fail to adduce sufficient evidence for their retaliation claims to survive

summary judgment. The ADEA’s anti-retaliation provision provides that

                 It shall be unlawful for an employer to discriminate against any of
                 his employees or applicants for employment . . . because such
                 individual . . . has opposed any practice made unlawful by this
                 section, or . . . has made a charge, testified, assisted, or participated
                 in any manner in an investigation, proceeding, or litigation under
                 this chapter.




15 In fact, some of Plaintiffs’ allegations include incidents that occurred before Mr. Feliciano turned 40 years

old. See Findings of Fact ¶¶ 106-108. The fact that Plaintiffs themselves argue that Mr. Feliciano began to
experience mistreatment or harassment before his 40th birthday suggests that age was not the but-for
cause of the conduct at issue in this case.
16
  It is also noteworthy that Plaintiffs have seemingly been unable to find a single witness to corroborate
that this conduct indeed occurred and Mr. Feliciano’s deposition testimony as to these events is
insufficiently supported with particularized factual information. See Perez v. Volvo Car Corp., 247 F.3d 303,
316 (1st Cir. 2001) (“Affidavits purporting to describe meetings or conversations need not spell out every
detail, but to receive weight at the summary judgment stage they must meet certain rudiments. Statements
predicated upon undefined discussions with unnamed persons at unspecified times are simply too
amorphous to satisfy the requirements of Rule 56(e), even when proffered in affidavit form by one who
claims to have been a participant.” (citations omitted).
Civil No. 16-2810 (JAG)                                                                              16

29 U.S.C. § 623(d). The McDonnell Douglas burden-shifting framework also applies to ADEA

retaliation claims. Soto-Feliciano, 779 F.3d at 30. To establish a prima facie case of retaliation, Mr.

Feliciano must show that “(i) he engaged in ADEA-protected conduct, (ii) he was thereafter

subjected to an adverse employment action, and (iii) a causal connection existed between the

protected conduct and the adverse action.” Id. If Plaintiffs make this showing, “the burden of

production shifts to the defendant . . . [who] must offer a legitimate, non-retaliatory reason for the

adverse employment action.” Id. (citation omitted). However, “the ultimate burden falls on the

plaintiff to show that the employer’s proffered reason is a pretext masking retaliation.” Ramirez

Rodriguez v. Boehringer Ingelheim Pharms., Inc., 425 F.3d 67, 84 (1st Cir. 2005) (quotation marks and

citation omitted). To survive summary judgment, though, Plaintiffs “bear[] only the lighter

burden of showing that a genuine issue of material fact exists about whether retaliation was the

true motive for the adverse employment action in question.” Soto-Feliciano, 779 F.3d at 31.

       Turning to the facts of this case, Plaintiffs argue the following in support of their

retaliation claims

               Feliciano was given a disciplinary memo on his birthday and at
               various times was subjected to unwarranted/unintended
               disciplinary actions, while under protected age group employees
               were chosen for management opportunities, and over protected age
               group employees were targeted for unjustified disciplinary actions
               by Assistant Store Manager . . . Adverse employment action was
               taken, shortly after Feliciano complained of a hostile work
               environment, when under protected age group ASM falsely
               prosecuted him with threats of disciplinary actions.

Docket No. 95-2 at 40-41. Plaintiffs also contend that (i) Mr. Rijos’s decision to contact the police

after Mr. Feliciano’s November 3, 2014 call to AT&T’s Ethics Hotline and (ii) the February 2, 2016

Final Written Warning were retaliatory acts.
Civil No. 16-2810 (JAG)                                                                              17

        As an initial matter, it appears that the first time Mr. Feliciano complained about age-

based discrimination and harassment was on December 9, 2015 when he filed his first EEOC

charge.17 The ADEA’s anti-retaliation provision “protects individuals who invoke the statute’s

protections.” Ramirez Rodriguez, 425 F.3d at 84. Therefore, the Court questions whether any of Mr.

Feliciano’s complaints prior to December 9, 2015 qualify as ADEA-protected conduct considering

that they do not mention discrimination based on age. In any case, Plaintiffs have failed to show a

causal nexus between his protected conduct and the adverse employment actions.

        As to the incidents surrounding Mr. Feliciano’s November 3, 2014 Ethics Hotline call and

the February 2016 Final Written Warning, as discussed above, supra at III.A, Defendants have

provided legitimate, non-discriminatory reasons for these actions and Plaintiffs have failed to

show these are pretextual. What is more, Plaintiffs admitted that Mr. Rijos did not have personal

knowledge of the contents of Mr. Feliciano’s conversations with AT&T’s Ethics Hotline, other

than the information that was relayed to him, meaning that Mr. Rijos did not know that Mr.

Feliciano had complained about management on a prior call. That alone is sufficient to defeat

Plaintiffs’ claim that Mr. Rijos’s call to the police was retaliatory.

        Regarding the February 2016 Final Written Warning, the investigation supporting this

disciplinary step commenced before Mr. Feliciano filed the December 2015 EEOC charge. The

record shows that the person responsible for this investigation conducted interviews on

November 6 and December 4, 2015. See Findings of Fact ¶ 46. Moreover, Plaintiffs have pointed to

no evidence showing that the Store Manager who issued this Final Written Warning was aware



17
  Plaintiffs have not pointed to any earlier instance when Mr. Feliciano claimed that the harassment he
was complaining about was due to his age, nor has the Court found any such allegation in the reports of
his calls to AT&T’s Ethics Hotline.
Civil No. 16-2810 (JAG)                                                                             18

that Mr. Feliciano had filed an EEOC charge. Plaintiffs cannot allege that Defendants retaliated

against Mr. Feliciano for engaging in protected conduct without showing that Defendants knew

about the protected conduct. See Planadeball v. Wyndham Vacation Resorts, Inc., 793 F.3d 169, 177 (1st

Cir. 2015) (“[T]here must be proof that the decisionmaker knew of the plaintiff’s protected

conduct when he or she decided to take the adverse employment action.”).

       With regard to the remaining allegations, they are conclusory or simply too vague.

Plaintiffs do not specify the protected conduct that allegedly motivated these actions, nor do they

make any effort to show how these actions are causally connected to that protected conduct. See,

e.g., Rivera-Rivera, 898 F.3d at 95 (finding summary judgment unwarranted where the plaintiff

presented evidence that her employer threatened her with termination on a daily basis specifically

because she reported him for alleged discrimination).

       Plaintiffs’ evidence of retaliatory motive rests on temporal proximity alone. While in

certain cases that may be enough to raise a genuine issue of fact as to a retaliation claim, it is not

so in this case because Defendants have provided ample evidence of a legitimate,

nondiscriminatory motive for its actions. Ramirez Rodriguez, 425 F.3d at 85 (“[C]hronological

proximity does not by itself establish causality, particularly if [t]he larger picture undercuts any

claim of causation.”) (quotation marks and citation omitted). In sum, Plaintiffs have not presented

evidence from which a reasonable jury could infer that Defendants retaliated against him for

engaging in ADEA-protected activity. Accordingly, Plaintiffs’ retaliation claims are DISMISSED

WITH PREJUDICE.
Civil No. 16-2810 (JAG)                                                                              19

IV.      Second Amendment Claim

         Plaintiffs also allege that Defendants infringed Mr. Feliciano’s Second Amendment right

to bear arms. Docket No. 34 at 11. However, “the constitutional right to bear arms restricts the

actions of only the federal or state governments or their political subdivisions, not private actors.”

Fla. Retail Fed’n, Inc. v. Attorney Gen. of Fla., 576 F. Supp. 2d 1281, 1295 (N.D. Fla. 2008) (citations

omitted); see United States v. Cruikshank, 92 U.S. 542, 553 (1875) (noting that the Second Amendment

“has no other effect than to restrict the powers of the national government.”); Caetano v.

Massachusetts, 136 S. Ct. 1027, 1028 (2016) (citations omitted) (“It is settled that the Second

Amendment protects an individual right to keep and bear arms that applies against both the

Federal Government and the States.”) (Alito, J. and Thomas, J., concurring) (citations omitted).

Where no state action is involved, a Second Amendment claim cannot survive. See Bruley v. Vill.

Green Mgmt. Co., 592 F. Supp. 2d 1381, 1387 (M.D. Fla. 2008), aff’d sub nom. Bruley v. LBK, LP, 333 F.

App’x 491 (11th Cir. 2009). For this reason, Plaintiffs’ Second Amendment claim is hereby

DISMISSED WITH PREJUDICE.


 V.      Supplemental State Law Claims


      A. Law 100 and Law 115 Claims

         The Parties agree that claims under Law 100 and Law 115 are subject to the same analysis

as their federal counterparts. Docket Nos. 85 at 36-37; 95-2 at 41. Specifically, “[o]n the merits, age

discrimination claims asserted under the ADEA and under Law 100 are coterminous.” Davila v.

Corporacion de P.R. para la Difusion Publica, 498 F.3d 9, 18 (1st Cir. 2007). Similarly, “ADEA and Law

115 retaliation claims are similar and have parallel evidentiary mechanisms.” Baerga-Castro v. Wyeth
Civil No. 16-2810 (JAG)                                                                            20

Pharm., 2009 WL 2871148, at *13 (D.P.R. Sept. 3, 2009); Sanchez Borgos v. Venegas Const. Corp., 2009

WL 928717, at *6-7 (D.P.R. Mar. 31, 2009). As such, the Court DISMISSES WITH PREJUDICE

Plaintiffs’ Law 100 and Law 115 claims for the same reasons it dismisses Plaintiffs’ ADEA claims.

See supra III.


    B. Right to Privacy

         Plaintiffs also allege that Defendant’s encroached on their constitutional right to privacy.

Docket No. 34 at 11. However, Plaintiffs have not even attempted to identify the relevant

constitutional provision, nor have they put forth an adequate argument as to why Defendants

should be found liable under this theory. In fact, the section addressing this claim in Plaintiffs’

Opposition consists of 3 sentences:

                 Both co-plaintiffs Salva and his daughter, minor G.F.S.[,] have
                 viable claims for violation of their right to privacy, when Feliciano’s
                 employer sent the police to their home without justification. Co-
                 plaintiff Salva, Feliciano’s companion, was interrogated by police
                 officers in presence of their daughter. Salva testified on behalf of
                 Feliciano at the Police Department administrative hearing.

Docket No. 95-2 at 42. This is wholly insufficient to survive summary judgment. “[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation,

are deemed waived. It is not enough merely to mention a possible argument in the most skeletal

way, leaving the court to do counsel’s work, create the ossature for the argument, and put flesh

on its bones.” Vargas-Colón v. Fundación Damas, Inc., 864 F.3d 14, 24 (1st Cir. 2017) (quoting United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)). Accordingly, Plaintiffs’ right to privacy claim is

hereby DISMISSED WITH PREJUDICE.
Civil No. 16-2810 (JAG)                                                                                21

    C. Malicious Prosecution

         Plaintiffs allege malicious prosecution based on Mr. Rijos’s decision to contact the Puerto

Rico Police Department in response to Mr. Feliciano’s November 3, 2014 call to AT&T’s Ethics

Hotline. Docket No. 34 at 11-13. “Malicious prosecution is the unjustified use of legal proceedings.”

Segarra Jimenez v. Banco Popular, Inc., 421 F. Supp. 2d 452, 459 (D.P.R. 2006). Under Puerto Rico law,

such a claim is brought under Article 1802 and requires “(i) the institution and instigation of

criminal proceedings against the claimant; (ii) maliciously and without probable cause; (iii)

which ended favorably for the claimant; and (iv) whereby the claimant suffers damages.” Abreu-

Guzman v. Ford, 69 F. Supp. 2d 274, 285 (D.P.R. 1999) (citations omitted), aff’d 241 F.3d 69 (1st Cir.

2001).

         Plaintiffs have failed to meet the first prong. “Criminal proceedings are not commenced

until process is issued to bring the accused before a judicial officer, the accused is arrested, or an

indictment is returned or an information is filed against him.” Boschette v. Buck, 916 F. Supp. 91, 96

(D.P.R. 1996) (citing Restatement (Second) of Torts § 654 (1977)). Plaintiffs have not shown that

Mr. Feliciano was arrested, brought before a judicial officer, or indicted. Moreover, the mere fact

that Mr. Rijos “furnish[ed] information to a . . . policeman . . . does not constitute by itself the

instigation which is required as element of this action,” Raldiris, Etc., Et Al., Demandantes Y Recurridos

v. Levitt & Sons of P.R., Inc., 3 P.R. Offic. Trans. 1087, 1092 (1975).

         Plaintiffs have likewise failed to show malice. “[M]alice is not presumed,” so a plaintiff

“must prove that defendant acted maliciously and without the existence of probable cause.” Id. at

1093. Probable cause in this context has been defined as a “suspicion founded upon circumstances

sufficiently strong to warrant a reasonable man in the belief that the charge is true.” Abreu-Guzman,
Civil No. 16-2810 (JAG)                                                                              22

69 F. Supp. 2d at 285 (citation omitted). As discussed above, supra at III.A, the record does not

support the conclusion that Mr. Rijos acted maliciously. Instead, it shows that Mr. Rijos had

ample basis to be concerned about Mr. Feliciano’s emotional state and, thus, was justified in

alerting the police, especially since he knew that Mr. Feliciano owned a firearm. See Findings of

Fact ¶¶ 53-66. For these reasons, Plaintiffs’ malicious prosecution claim is hereby DISMISSED

WITH PREJUDICE.


    D. Defamation

       Plaintiffs’ defamation claim is also based on Mr. Rijos’s decision to contact the Puerto Rico

Police Department in response to Mr. Feliciano’s November 3, 2014 call. Docket Nos. 34 at 11-13;

95-2 at 43-44. Defendants also seek dismissal of this claim, Docket No. 85 at 40-42, and the Court

agrees. Defamation under Puerto Rico law “requires that the plaintiff prove (1) that the

information is false, (2) that plaintiff suffered real damages, and (3) in the case of a private figure

plaintiff, that the publication was negligent.” Ayala-Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 98

(1st Cir. 1996) (citations omitted). Because Plaintiffs have not shown that Mr. Rijos’ statements

to the police were false or negligently made, see supra at III.A, Plaintiffs’ defamation claim fails and

must, thus, be DISMISSED WITH PREJUDICE.


    E. Intentional Infliction of Emotional Distress

       Finally, Plaintiffs allege that Defendants are liable for intentional infliction of emotional

distress pursuant to Puerto Rico law. Docket No. 34 at 10-11. The Court disagrees.

       Liability under this cause of action requires a showing “1) that the defendant engaged in

extreme and outrageous conduct; 2) that such conduct was intended to cause the plaintiff severe

emotional distress, or was done with reckless disregard for the plaintiff’s emotional state; 3) that
Civil No. 16-2810 (JAG)                                                                           23

the plaintiff suffered severe emotional distress; and 4) that the severe distress is causally related

to the extreme and outrageous conduct.” Soto-Lebron v. Fed. Express Corp., 538 F.3d 45, 57 (1st Cir.

2008) (citations omitted). Even accepting Plaintiffs’ proffered version of the events as true,

Plaintiffs have simply failed to show that Defendants engaged in conduct “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Id. at 58 (citations

omitted). Accordingly, Plaintiffs’ intentional infliction of emotional distress claim is hereby

DISMISSED WITH PREJUDICE.


                                         CONCLUSION

       For the aforementioned reasons, Defendants’ Motion for Summary Judgment, Docket No.

85, is hereby GRANTED and Plaintiffs’ case is hereby DISMISSED WITH PREJUDICE.

Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, March 31, 2019.

                                                                      s/ Jay A. Garcia-Gregory
                                                                      JAY A. GARCIA-GREGORY
                                                                      United States District Judge
